Mollison, Judge:
The merchandise, the subject of the appeals for reappraisement enumerated in the attached schedule, consists of palm leaf bags imported from Spain.
The appeals have been submitted for decision upon a stipulation of counsel, and on the agreed facts, I find foreign value, as defined in section 402(c), as amended, Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise covered by the said appeals for reappraisement and that such value is the invoice unit values set forth in column 11 of the consular invoices accompanying the entries, in Spanish pesetas, convertible at 37.245 pesetas per dollar on the basis of 90 per centum free and 10 per centum special export, net, packed.
Judgment will issue accordingly.